DETAILED ACTION

	This is in reply to Response to Election / Restriction filed on 10/05/2022.
	Claims 1-20 are pending. 
	Claim 19 has been withdrawn, as been drawn to nonelected invention. 
	Claims 1-18 and 20 has been elected by the applicant with traverse and have been examined.
	The earliest effective filing date of the present application is 08/12/2019.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-18 and 20 are rejected under 35 U.S.C. 101 for the following reasons: 
Step 1:
	Claims 1-18 directed to a machine. Claim 20 directed to a process.
Step 2A, Prong1:
	Claims 1-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea of 
	determine at least one of a category or a sub-category of a potential transaction based on information derived from the location; 
	retrieve account information of a plurality of payment applications; 
	retrieve reward rules associated with each of the plurality of payment applications; 
	associate each of the retrieved reward rules to the determined at least one of category or the sub-category of the potential transaction; and 
	determine available rewards based on each of the retrieved reward rules,
	wherein each of the retrieved reward rules includes at least a primary reward rule, and 
	wherein, to determine the available rewards, the one or more processors is configured to: 
	determine if the primary reward rule is valid for one or more of the plurality of payment applications; 
	if the primary reward rule is valid, then generate a report for the one or more of the plurality of payment applications with a valid primary reward rule, wherein the generated report provides at least one of an amount of credit that is used or remains to achieve invalidation of the primary reward rule or an amount of time remaining prior to the primary reward rule becoming invalid; and 
	if the primary reward rule for one or more of the plurality of payment applications is invalid, then ignore the primary reward rule for the one or more of the plurality of payment applications with an invalid primary reward rule and select a secondary reward rule; 
	based on the determined available rewards, rank each of the plurality of payment applications; and communicate information of a selected one of the ranked plurality of payment applications to a point of sale terminal for the potential transaction without significantly more. 	
	The independent claims 1 and 20 recites concepts of determining rewards and associated credit cards based on customer location and the validity of these rewards, wherein each credit card reward has its own incentives and rules that are complex and generally unknown to the consumer. When a consumer wants to conduct a given transaction, the consumer is often unaware which of the credit cards is most advantageous to use for the given transaction, i.e., provides the most incentive by way of reward benefits, see specification [0002]. Which is considered to be an abstract idea representing concepts relating to the economy and commerce that falls under the group of certain methods of organizing human activity/ fundamental economic practices or principles. See MPEP 2106.04(a)(2)(II)(A).
	In addition, the claimed subject matter representing concepts of optimization of rewards/offers based on customer location which considers an abstract idea of commercial or legal interaction of advertising, marketing or sales activities or behaviors of the certain method of organizing human activity Group/ Commercial or Legal Interactions. See MPEP 2106.04(a)(2)(II)(B).

Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The claimed additional limitations are: 1) A computing device 2) a location determinator including: a position detector; a merchant information detector; and a category or subcategory detector 3) one or more processors; and one or more non-transitory computer-readable storage media embodying computer- readable instructions which, when executed by the one or more processors 4) A computer readable medium embodying computer-readable instructions which, when executed by one or more processors that are not part of the abstract idea; however, the mere recitation to a plurality of computers for users is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network, which also do not integrate the judicial exception in a particle application. See MPEP 2106.05(f). In other words, Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).
 
	 In addition, the dependent claims recite:
Claims 1-9 and 12-18 recites more of the abstract idea was found in independent claims 1 and 20 to enable the user to receive the most advantageous reward associated with payment application (i.e. credit card and or debit card) by comparing different reward to each other and/or to some inputted data. Although the claims recited the at the features of the dependent claims are executed by utilizing a computing device, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 10 recites one or more type of position detector to be utilized to execute the abstract idea of the independent claims. These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users (claimed in a generic and non-limiting manner) is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claim 11 is reciting a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system (identification number, expiration date, security number, name, address, phone number, electronic mail address, website address, income, spending habits, age of a consumer, credit limit, amount of credit that remains to reach a maximum reward cap of each of the plurality of payment applications, or time remaining until expiration of an initial offer). The data/information being claimed is directed to non-functional descriptive material that is part of the abstract idea of the claims in terms of the descriptive information about the information that is being provided to the system. The account information is part of the recognized abstract idea of the independent claim, with the computing device being treated in the same manner that was set forth for claim 1. Nothing additional is claimed for consideration at the 2nd prong or step 2B.
	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-10, 12-15, 17-18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over US Pat. Pub. No. 2013/0204728 to Lichterman et al.  (“Lichterman”) in view of US Pat. Pub. No. 8,554,647 to Grigg et al. (“Grigg”).

	Regarding claims 1 and 20. Lichterman discloses a computing device comprising: 
	a location determinator including: a position detector (Lichterman, Fig.1, [0029]; “An electronic device 1 such as a personal digital assistant … equipped with …  near field communication (NFC) functionality is communicably connected to location services providing location data 2 from a source such as global positioning systems (GPS)”);
	a merchant information detector (Fig.1, [0029]; “merchant input and a merchant payment interface 3 also employing near field communication functionality”); and 
	one or more processors; and one or more non-transitory computer-readable storage media embodying computer- readable instructions which, when executed by the one or more processors (Lichterman, [0029]; “one or more servers 4 through the Internet 5. The server 4 is communicably connected to databases or other electronic data containing global payment information 6, user spending habits 7, and global merchant information 8. The server 4 is communicably connected to electronic data containing the purchasing party's plurality of payment methods 9 and the purchasing party's plurality of payment method preferences 10”), are to (Fig. 4; “device determines possible payment methods 25 (Fig. 5)”: 
	retrieve account information of a plurality of payment (Lichterman, [0009]; “payment methods might include … credit cards, gift cards, debit cards, bank accounts, and Internet payment accounts”) applications (Lichterman, Fig. 5, [0035] “The system then queries a database containing a list of user payment methods available 31 and computes which payment methods available to the consumer are valid with the merchant 32”); 
	retrieve reward rules (Lichterman, Fig. 10; “rewards relating to user’s physical location … 54”, “rewards based upon the type(s) of goods … 55”, “rewards based upon the specific merchant … 56”, “promotional rewards … 57”, “tier based rewards 60”) associated with each of the plurality of payment applications (Lichterman, Fig. 2, [0031]; “The electronic device also queries … promotional data 16”); 
quire 
	associate each of the retrieved reward rules to the determined at least one of category or the sub-category of the potential transaction; and 
	determine available rewards based on each of the retrieved reward rules, wherein each of the retrieved reward rules includes at least a primary reward rule (Lichterman, Fig. 8; “compute and store a list of rewards … associated with a payment method … Fig. 10”. [0038]; “The list of rewards is computed as a function of … user location …  payment methods, account information”), and 
	wherein, to determine the available rewards, the one or more processors is configured to: (Lichterman, Fig.4; “are there multiple valid payment methods?”  > “are there and valid gift-card or points based payment methods?”) 
	determine if the primary reward rule is valid for one or more of the plurality of payment applications (Lichterman, Fig. 4; “are there and valid gift-card or points based payment methods?”); 
	if the primary reward rule is valid, then generate a report for the one or more of the plurality of payment applications with a valid primary reward rule, wherein the generated report provides at least one of an amount of credit that is used or remains to achieve invalidation of the primary reward rule or an amount of time remaining prior to the primary reward rule becoming invalid (Lichterman, Fig. 4; “are there and valid gift-card or points based payment methods?”) > “yes” > “the valid gift card & points based payments are joined with other valid payment methods to produce payment methods that model transactions that user the gift certificate along with another valid payment method as a backup 29”); and 
	if the primary reward rule for one or more of the plurality of payment applications is invalid, then ignore the primary reward rule for the one or more of the plurality of payment applications with an invalid primary reward rule and select a secondary reward rule (Lichterman, Fig.4; “are there and valid gift-card or points based payment methods?” > “no” > “the best payment method is computed and returned (Fig. 6)” > Fig. 6; “device computes and stores … all rewards for each valid payment method (Fig. 7) 33”)); 
	based on the determined available rewards, rank each of the plurality of payment applications (Lichterman, Fig. 6; “device sorts valid payment methods. When comparing two payment methods, each method has a numeric value associated with it equaling the cost of the transaction on the payment method’s native currency, minus the sum of rewards, plus the sum of the fees. A payment method with a lower value is considered better … 35”. [0036]; “The system then ranks the payment methods from lowest predicted cost to highest predicted cost”); and 
	communicate information of a selected one of the ranked plurality of payment applications to a point of sale terminal for the potential transaction (Lichterman, Fig.6; “device returns the first element in the sorted list of valid payment methods 36”. [0036]; “the system returns the first result of the ranking 36, that which is the optimal and most preferable payment method”).  
	Lichterman does not disclose the limitations of: 
	a category or subcategory detector; and 
	determine at least one of a category or a sub-category of a potential transaction based on information derived from the location determinator
	However, Grigg teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify Lichterman to include the following:
	a category or subcategory detector (Grigg, col. 3- lines 39-; “a processor and a memory … determine at least one category associated with the location of the user using the database”);
	determine at least one of a category or a sub-category of a potential transaction based on information derived from the location determinator (Grigg, Fig. 8A; “user enters or associates with a merchant 802” > “determine a location of the user and/or the transaction 806” > “access a database comprising locations and associated transaction categories 806” > “determine at least one category associated with the location 810”);

	Therefore, it would have been obvious to one of ordinary skill in payment systems art at the time of filing to modify Lichterman to include a category or subcategory detector; and determine at least one of a category or a sub-category of a potential transaction based on information derived from the location determinator, as taught by Grigg, where this would be performed in order to provide the customer with more control over budgeting and categorization of transactions. See Grigg, col. 1-lines 15-20.

	Regarding claim 2. The combination of Lichterman in view of Grigg discloses the computing device of claim 1, wherein the computer-readable instructions, when executed by the one or more processors, are to
	Lichterman substantially discloses the claimed invention; however, Lichterman fails to explicitly disclose the “determine if one of a plurality of other payment applications includes a more advantageous reward rule for the determined at least one of the category or sub-category of the potential transaction compared to the retrieve reward rules”. However, Grigg teaches
	determine if one of a plurality of other payment applications includes a more advantageous reward rule for the determined at least one of the category or sub-category of the potential transaction compared to the retrieve reward rules (Grigg, the system also provides offers to the user based at least in part on the input, the category, or the product. For example, the system may provide coupons or deals associated with the product or an associated product”).  
	Therefore, it would have been obvious to one of ordinary skill in payment systems  art at the time of filing to modify Lichterman to include determine if one of a plurality of other payment applications includes a more advantageous reward rule for the determined at least one of the category or sub-category of the potential transaction compared to the retrieve reward rules, as taught by Grigg, where this would be performed so that the user is better able to track spending. See Grigg, Abstract.

	Regarding claim 3. The combination discloses the computing device of claim 2, wherein to determine if one of the plurality of other payment applications includes the more advantageous reward rule, the computer- readable instructions, when executed by the one or more processors (see claim 1 rejection supra), are to at least one of: 
	retrieve other reward rules associated with the plurality of other payment applications and compare the retrieved other reward rules associated with the plurality of other payment applications to the retrieved reward rules associated with each of the plurality of payment applications (Lichterman, [0039]; “the meta-payment system computes and stores the opportunity cost associated with using the gift credits and/or rewards points on the transaction as compared to the best utility of the gift credits and/or rewards points based on the consumer's spending habits 50”); or 
	retrieve other reward rules associated with the plurality of other payment applications; and associate each of the retrieved other reward rules to the determined at least one of: the category or the sub-category of the potential transaction to determine other available rewards and compare the determined other available rewards with determined available rewards.  
	Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.
	Regarding claim 4. The combination discloses the computing device of claim 2, wherein if one of the plurality of other payment applications includes a more advantageous reward rule, then the computer- readable instructions, when executed by the one or more processors, are to generate a recommendation to a user (Lichterman, [0039]; “the meta-payment system will return all applicable and estimated fees, along with their schedule of applicability 53”).  

	Regarding claim 5. The combination discloses the computing device of claim 2, wherein if one of the plurality of other payment applications includes a more advantageous reward rule, then the computer- readable instructions, when executed by the one or more processors (see claim 1 rejection supra), are to complete an application process for the one of the plurality of other payment applications using the retrieved account information of the plurality of payment applications (Lichterman, Fig. 2;” device selects the optima, available payment method (Fig 4) 17 > “Device facilitates payment between merchant and selected payment method 18”).  

	Regarding claim 6. The combination discloses the computing device of claim 1, wherein if the primary reward rule is valid for one or more of the plurality of payment applications, the computer-readable instructions, when executed by the one or more processors, are to obtain a price associated with the potential transaction (Lichterman, Fig. 6, [0036]; “the system computes and stores the cost of the transaction in the payment method's local currency”); 
	wherein if the price of the potential transaction results in invalidating the primary reward rule, then the computer-readable instructions, when executed by the one or more processors, are to generate a new reward rule (Lichterman, [0036]; “the system computes and stores the cost of the transaction in the payment method's local currency … and all rewards or bonuses for each payment method 28 … such calculation resulting in a predicted cost”), wherein the new reward rule is based on an application of the primary reward rule to an amount of the price of the potential transaction that would invalidate the primary reward rule and the secondary reward rule for a remaining balance of the price of the potential transaction (Lichterman, [0034]; “the meta-payment system utilizes gift card balances or reward points and treats the calculated optimal cash or credit payment method as a backup if the transaction cost exceeds the value of the gift card or points 29. Most preferably, if the consumer behavior indicates that the consumer is likely to engage in a transaction wherein rewards will be more valuable than in the present scenario, the points are retained and the back-up payment method is the sole payment method”); and 
	the computer-readable instructions, when executed by the one or more processors, are to rank each of the plurality of payment applications using the new reward rule (Lichterman, [0036]; “The system then ranks the payment methods from lowest predicted cost to highest predicted cost … the system returns the first result of the ranking 36, that which is the optimal and most preferable payment method”).  

	Regarding claim 7. The combination discloses the computing device of claim 1, wherein when the retrieved reward rules include a non-cash reward, the computer-readable instructions, when executed by the one or more processors, are to determine equivalent reward cash value percentage of a cost of an item (Lichterman, [0038]; “the meta-payment system computes and stores a list of rewards or bonuses earned and the opportunity costs associated with a given payment method 43”).  

	Regarding claim 8. The combination discloses the computing device of claim 7, wherein when the non-cash reward is in form of points, the computer-readable instructions, when executed by the one or more processors, are to convert the points into a nominal cashback based on the retrieved reward rules (Lichterman, [0041]; “the meta-payment system converts the reward amount to the payment method's local currency and computes the added reward as based on the probability of reaching the given tier 69. This calculation will take the form of [(p_realization)*(transaction amount)]/(money needed to be spent to realize the award)]”).  

	Regarding claim 9. The combination discloses the computing device of claim 7, wherein when the non-cash reward is in form of mileage, the computer-readable instructions, when executed by the one or more processors, are to convert the mileage into a nominal cashback based on the retrieved reward rules (Lichterman, [0032]; “payment methods may have rewards associated with them, such as … cash back bonuses”. [0041]; “the user might receive 1% cash back, but if the user spends $500, the user might receive 3% cash back”).   

	Regarding claim 10. The combination discloses the computing device of claim 1, wherein the position detector comprises at least one of a uniform resource locator (URL) reader, cell phone towers, a global positioning system (GPS) device, a geomagnetic sensor, a local positioning system (LPS), a triangulation system, a trilateration system, a multilateration system, an indoor positioning system, a hybrid positioning system, a real-time locating system, or a dynamic positioning system (Lichterman, [0029]; “global positioning systems (GPS), RF triangulation, user input, or merchant input and a merchant payment interface 3 also employing near field communication functionality”).  

	Regarding claim 12. The combination discloses the computing device of claim 1 wherein the computer-readable instructions to rank each of the plurality of payment applications, when executed by the one or more processors, are further to rank, based on an inputted parameter (Lichterman, [0032]; “the consumer then sets an order of preference for all payment methods 23”), each of the plurality of payment applications (Lichterman, Fig. 3; “In the case that two or more payment methods are still equally ranked, the user preferences determine which payment method to use”).  

	Regarding claim 13. The combination discloses the computing device of claim 12, wherein the inputted parameter comprises a user-defined goal (Lichterman, Fig. 3; “costumer enters their desired conversion rate for all payment methods which offer non-monetary rewards. Eg: q point = $0.01 … 22”).  

	Regarding claim 14. The combination discloses the computing device of claim 13, wherein the user-defined goal comprises at least one of nominal cashback, interest rate, points, or travel mileage (Lichterman, [0003]; “payment methods may provide points, miles, or cash back for a particular type of transaction or a specific type of good. Some payment methods may offer double or triple mileage, points, or cash back if the good or service purchased falls within a designated category”).  

	Regarding claim 15. The combination discloses the computing device of claim 1, wherein the secondary reward rule of the one or more of the plurality of payment applications comprises a lower percent return on each sale (Lichterman, Fig. 12; “compute the 2nd best payment method … 72”> “let r_tier be the tiered reward rate, let r_second be the reward rate of the 2nd best payment method … 73”).  

	Regarding claim 17. The combination discloses the computing device of claim 16, wherein the parameters comprise at least one of limited-time interest rate, special holiday rewards, or reaching a threshold spending amount within a predetermined time to receive a reward (Lichterman, [0039]; the meta-payment system then computes and stores all the late fees and any applicable interest fees associated with any bills that might not be payable if the transaction is completed with the given payment method 52”).  

	Regarding claim 18. The combination discloses the computing device of claim 1, wherein
	Lichterman does not disclose the limitations of: 
	the ranking of the plurality of payment applications is shown to a consumer for selection and the computing device receives an indication of selection of a payment application; and 
	base on the selection of the payment application communicate information of a selected one of the ranked plurality of payment applications to a point of sale terminal for the potential transaction
	However, Grigg teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify Lichterman to include the following:
the ranking of the plurality of payment applications is shown to a consumer for selection and the computing device receives an indication of selection of a payment application (Fig. 3; “select one or more of the determined payment application to user to conduct a transaction 160”. [0043-0044]; “At step 160, one or more of the payment applications are selected to conduct a transaction … the payment applications available for use may be presented to the consumer in a ranked list, wherein the rank of the payment applications is determined by the how well a payment application in the list optimizes the benefit to be received”); and 
	base on the selection of the payment application communicate information of a selected one of the ranked plurality of payment applications to a point of sale terminal for the potential transaction (Fig. 3; “conduct a transition using the one or more determined payment applications 170”. [0045] At step 170, a transaction is conducted using the selected one or more payment applications … the information on the selected one or more payment applications is transferred to an access device using a contactless element in the portable consumer device that is capable of transferring and receiving data using a near field communications ("NFC") capability”).
	Therefore, it would have been obvious to one of ordinary skill in payment systems  art at the time of filing to modify Lichterman to include the ranking of the plurality of payment applications is shown to a consumer for selection and the computing device receives an indication of selection of a payment application; and  base on the selection of the payment application communicate information of a selected one of the ranked plurality of payment applications to a point of sale terminal for the potential transaction, as taught by Grigg, where this would be performed so that the user is better able to track spending. See Grigg, Abstract.

	Claim 11 is rejected under 35 U.S.C 103 as being unpatentable over Lichterman in view of Grigg further in view of US Pat. Pub. No. 2009/0112766 to Hammad et al. (“Hammad”).
	Regarding claim 11. The combination of Lichterman in view of Grigg discloses the computing device of claim 1, wherein the account information (see claim 1 rejection supra) comprises at least 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “one of identification number, expiration date, security number, name, address, phone number, electronic mail address, website address, income, spending habits, age of a consumer, credit limit, amount of credit that remains to reach a maximum reward cap of each of the plurality of payment applications, or time remaining until expiration of an initial offer”. However, Hammad teaches
	one of identification number, expiration date, security number, name, address, phone number, electronic mail address, website address, income, spending habits, age of a consumer, credit limit, amount of credit that remains to reach a maximum reward cap of each of the plurality of payment applications, or time remaining until expiration of an initial offer (Hammad, [0055];  “The memory preferably stores information such as … Financial information may include information such as bank account information, bank identification number (BIN), credit or debit card number information, account balance information, expiration date, consumer information such as name, date of birth, etc.”).  
	Therefore, it would have been obvious to one of ordinary skill in the payment systems art at the time of filing to modify Lichterman to include one of identification number, expiration date, security number, name, address, phone number, electronic mail address, website address, income, spending habits, age of a consumer, credit limit, amount of credit that remains to reach a maximum reward cap of each of the plurality of payment applications, or time remaining until expiration of an initial offer, as taught by Hammad, where this would be performed in order to provide an easier system to keep track of which payment applications give the consumer the best deal for a given transaction. See Hammad [0004].

	Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Lichterman in view of Grigg further in view of US Pat. Pub. No. 10074101 to Zilkha (“Zilkha”). 

	Regarding claim 16. The combination of Lichterman in view of Grigg discloses the computing device of claim 1, further comprising 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “a reminder associated with parameters associated with at least one of primary reward rules or secondary reward rules for each of the plurality of payment applications”. However, Zilkha teaches:
	a reminder associated with parameters associated with at least one of primary reward rules or secondary reward rules for each of the plurality of payment applications (Zilkha, Col. 3- lines 42-46; “FIG. 1-9 relate generally to alerting users to offers based on geographic location, and FIGS. 9-19 relate, in some applications, to reminding users of offers for which a reminder was requested, in some cases based on geographic location”).  
	Therefore, it would have been obvious to one of ordinary skill in the payment systems art at the time of filing to modify Lichterman to include a reminder associated with parameters associated with at least one of primary reward rules or secondary reward rules for each of the plurality of payment applications, as taught by Zilkha, where this would be performed in order to provide an offer-discovery systems to be a relatively effective form of marketing, as cost-sensitive consumers are drawn to such systems due to their relatively comprehensive listings of offers by the merchants. See Zilkha, col. 1-lines 37-40.

Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687            

/PETER LUDWIG/Primary Examiner, Art Unit 3687